Case: 21-40685     Document: 00516257120         Page: 1     Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        March 28, 2022
                                  No. 21-40685                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Carlos Dominguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:21-CR-970-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Juan Carlos
   Dominguez has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Dominguez has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40685     Document: 00516257120         Page: 2   Date Filed: 03/28/2022




                                  No. 21-40685


   We have reviewed counsel’s brief and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED. See
   5th Cir. R. 42.2.




                                       2